Per Curiam:
Judgment for the want of a sufficient affidavit of defense was properly ordered by the court below. Having examined all the points raised on behalf of the plaintiffs in error, we find nothing in either of them that can be sustained.
The averment that Stehle had satisfied the fines by submitting to an imprisonment cannot be entertained as a good reason for the discharge of his sureties; see Brown v. Com. the opinion in which case was filed on the 18th ultimo, 114 Pa. 335, 5 Cent. Rep. 240, 6 Atl. 152
Judgment affirmed.